Citation Nr: 9903151	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for spondylosis of the 
cervical and thoracic spines as being proximately due to or 
the result of the veteran's service-connected diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gail R. Gleeson, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1972 
to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans' Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas which denied service 
connection for spondylosis of the cervical and thoracic 
spines as secondary to the veteran's service-connected 
diplopia.


FINDING OF FACT

There is no competent medical evidence linking spondylosis of 
the cervical and thoracic spines with the veteran's service 
connected diplopia.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
spondylosis of the cervical and thoracic spines as secondary 
to the service-connected diplopia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. 
§ 3.310(a).

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is one that is 
plausible, capable of substantiation, or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
i.e., whether the claimed condition is etiologically linked 
to the veteran's period of active service or to the service-
connected disability, competent medical evidence in support 
of the claim is required for the claim to be found well 
grounded.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

The veteran claims that his spondylosis of the cervical and 
thoracic spines is caused by his service-connected diplopia.  
In July 1974, the RO first granted the veteran service 
connection for diplopia, binocular, rated at 20% disabling.  
In November 1996, the veteran filed a claim for service 
connection for a condition of the cervical spine as secondary 
to diplopia.

The veteran has sought treatment for neck pain at the Kansas 
City VA Medical Center (VAMC).  During the course of this 
treatment, the veteran reported an automobile accident in 
February 1996, which resulted in surgery.  According to 
statements made by the veteran to medical personnel, his neck 
was OK and he was able to work prior to the accident, but he 
has been unable to work since the accident.  Conversely, the 
VAMC treatment records do not contain any indication of a 
causal relationship between the veteran's diplopia and his 
neck condition.


At a January 1997 medical examination, the veteran reported 
that he needed to turn his head to see and had difficulty in 
doing so because of his stiff neck.  The medical 
examiner diagnosed the veteran with spondylosis of the 
thoracic and cervical spines with continued postoperative 
neck stiffness.  The medical examiner stated that "this 
condition is of significant impact for the veteran due to his 
concomitant problems with diplopia", which impairs his 
vision.  However, he did not state that the spondylosis was 
caused by, linked to, or otherwise aggravated by, the 
veteran's diplopia.  Cf.  Allen v. Brown, 7 Vet.App. 439, 448 
(1995).  Rather, his use of the word "concomitant" 
indicates that he viewed these conditions as unrelated.

In order for a claim for secondary service connection to be 
well grounded, competent medical evidence of a causal 
relationship to a service-connected disability must be shown.  
Neither the records from treatment nor from the VA 
examination contain any such evidence.  The veteran cannot 
rely solely on his own testimony because evidence of a 
medical nexus cannot be established by lay testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, as no competent medical evidence of a nexus 
between the veteran's spondylosis and service-connected 
diplopia has been produced, the claim must be denied.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.



ORDER

Service connection for spondylosis secondary to diplopia is 
denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 5 -


